 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY JEROME SMITH,                              Case No.: 3:18-cv-01872-JLS KSC
     Booking # 18125428,
12
                                       Plaintiff,       ORDER:
13
                         vs.                            1) GRANTING MOTION TO
14
                                                        PROCEED IN FORMA PAUPERIS
15                                                      [ECF No. 2]
     SAN DIEGO CENTRAL JAIL; SAN
16   DIEGO COUNTY JAIL MEDICAL                          AND
17   GROUP; GEORGE BAILEY
     DETENTION FACILITY MEDICAL                         2) DISMISSING COMPLAINT FOR
18   GROUP/STAFF; SAN DIEGO COUNTY                      FAILING TO STATE A CLAIM
19   SHERIFF,                                           PURSUANT TO 28 U.S.C. § 1915(e)(2)
                                    Defendants.         AND § 1915A(b)
20
21
22
23         Plaintiff, Anthony Jerome Smith, is a pretrial detainee at George Bailey Detention
24   Facility (“GBDF”) in San Diego, California. He has filed a civil rights Complaint pursuant
25   to 42 U.S.C. § 1983 (ECF No. 1) and a Motion to Proceed In Forma Pauperis (“IFP”)
26   pursuant to 28 U.S.C. § 1915(a) (ECF No. 2). Because Plaintiff’s Motion to Proceed IFP
27   complies with 28 U.S.C. § 1915(a)(2), the Court GRANTS him leave to proceed without
28   full prepayment of the civil filing fees required by 28 U.S.C. § 1914(a), but DISMISSES

                                                    1
                                                                             3:18-cv-01872-JLS KSC
 1   his Complaint for failing to state a claim pursuant to 28 U.S.C. § 1915(e)(2) and
 2   § 1915A(b).
 3                                      Plaintiff’s IFP Motion
 4         All parties instituting any civil action, suit or proceeding in a district court of the
 5   United States, except an application for writ of habeas corpus, must pay a filing fee of
 6   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 7   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 8   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 9   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
10   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
11   Bruce v. Samuels, __ S. Ct. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d
12   1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed.
13   See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
14         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
15   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
16   6-month     period    immediately      preceding     the    filing    of   the     complaint.”
17   28 U.S.C. § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the
18   certified trust account statement, the Court assesses an initial payment of 20% of (a) the
19   average monthly deposits in the account for the past six months, or (b) the average monthly
20   balance in the account for the past six months, whichever is greater, unless the prisoner has
21   no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
22   custody of the prisoner then collects subsequent payments, assessed at 20% of the
23   preceding month’s income, in any month in which his account exceeds $10, and forwards
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14) (eff. Dec. 1, 2014). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.

                                                    2
                                                                                 3:18-cv-01872-JLS KSC
 1   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
 2   Bruce, 136 S. Ct. at 629.
 3         In support of his IFP Motion, Plaintiff has submitted a certified prison certificate,
 4   verified by an accounting officer at GBDF, pursuant to 28 U.S.C. § 1915(a)(2) and S.D.
 5   CAL. CIVLR 3.2. (See ECF No. 2 at 4.); Andrews, 398 F.3d at 1119. This certificate shows
 6   that Plaintiff had an available balance of $0.00 at the time of filing. Therefore, the Court
 7   will not assess Plaintiff an initial partial filing fee pursuant to 28 U.S.C. § 1915(b)(1). See
 8   28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited from
 9   bringing a civil action or appealing a civil action or criminal judgment for the reason that
10   the prisoner has no assets and no means by which to pay the initial partial filing fee.”);
11   Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts
12   as a “safety-valve” preventing dismissal of a prisoner’s IFP case based solely on a “failure
13   to pay . . . due to the lack of funds available to him when payment is ordered.”).
14         Therefore, the Court GRANTS Plaintiff leave to proceed IFP, DECLINES to
15   “exact” the an initial partial filing fee because his prison certificate shows he “has no means
16   to pay it,” Bruce, 136 S. Ct. at 629, and DIRECTS the Watch Commander at GBDF to
17   collect the entire $350 balance of the filing fees required by 28 U.S.C. § 1914 and forward
18   them to the Clerk of the Court pursuant to the installment payment provisions set forth in
19   28 U.S.C. § 1915(b)(1). See id.
20        Sua Sponte Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
21         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
22   Answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
23   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it,
24   which is frivolous, malicious, fails to state a claim, or seeks damages from defendants who
25   are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
26   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
27   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
28   the targets of frivolous or malicious suits need not bear the expense of responding.’”

                                                    3
                                                                                 3:18-cv-01872-JLS KSC
 1   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
 2   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 3         “The standard for determining whether a plaintiff has failed to state a claim upon
 4   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 5   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
 6   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
 7   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 8   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 9   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
10   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
11   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
12         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
13   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
14   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
15   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
16   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
17   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
18   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
19   I.    Improper Defendants & Municipal Liability Under 42 U.S.C. § 1983
20         Title 42 U.S.C. § 1983 provides a cause of action for the “deprivation of any rights,
21   privileges, or immunities secured by the Constitution and laws” of the United States. Wyatt
22   v. Cole, 504 U.S. 158, 161 (1992). To state a claim under § 1983, a plaintiff must allege
23   two essential elements: (1) that a right secured by the Constitution or laws of the United
24   States was violated, and (2) that the alleged violation was committed by a person acting
25   under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Long v. Cnty. of Los
26   Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006).
27         The Court finds that to the extent Plaintiff names the San Diego Central Jail, the San
28   Diego Central Jail Medical Group, George Bailey Detention Facility, the George Bailey

                                                    4
                                                                                 3:18-cv-01872-JLS KSC
 1   Detention Facility Medical Group and the entire San Diego County Sheriff’s Department
 2   as Defendants, his claims must be dismissed sua sponte pursuant to both 28 U.S.C.
 3   § 1915(e)(2) and § 1915A(b) for failing to state a claim upon which § 1983 relief can be
 4   granted.
 5         Local law enforcement departments, like the San Diego Sheriff’s Department,
 6   municipal agencies, or subdivisions of that department or agency, are not proper defendants
 7   under § 1983. See Vance v. Cnty. of Santa Clara, 928 F. Supp. 993, 996 (N.D. Cal. 1996)
 8   (“Naming a municipal department as a defendant is not an appropriate means of pleading
 9   a § 1983 action against a municipality.”) (citation omitted); Powell v. Cook Cnty. Jail, 814
10   F. Supp. 757, 758 (N.D. Ill. 1993) (“Section 1983 imposes liability on any ‘person’ who
11   violates someone’s constitutional rights ‘under color of law.’ Cook County Jail is not a
12   ‘person.’”).
13         While the County of San Diego itself may be considered a “person” and therefore, a
14   proper defendant under § 1983, see Monell v. Dep’t of Soc. Services, 436 U.S. 658, 691
15   (1978); Hammond v. Cnty. of Madera, 859 F.2d 797, 801 (9th Cir. 1988), Plaintiff has not
16   named the County as a Defendant. Moreover, as a municipality, the County may be held
17   liable under § 1983–but only where the Plaintiff alleges facts to show that a constitutional
18   deprivation was caused by the implementation or execution of “a policy statement,
19   ordinance, regulation, or decision officially adopted and promulgated” by the County, or a
20   “final decision maker” for the County. Monell, 436 U.S. at 690; Bd. of the Cnty. Comm’rs
21   v. Brown, 520 U.S. 397, 402-04 (1997); Navarro v. Block, 72 F.3d 712, 714 (9th Cir. 1995).
22   In other words, “respondeat superior and vicarious liability are not cognizable theories of
23   recovery against a municipality.” Miranda v. Clark Cnty., Nev., 279 F.3d 1102, 1109-10
24   (9th Cir. 2002). “Instead, a Monell claim exists only where the alleged constitutional
25   deprivation was inflicted in ‘execution of a government’s policy or custom.’” Id. (quoting
26   Monell, 436 U.S. at 694).
27         As currently pleaded, Plaintiff’s Complaint fails to state a claim under 28 U.S.C.
28   §§ 1915(e)(2) and 1915A(b) because he has failed to allege any facts which “might

                                                  5
                                                                              3:18-cv-01872-JLS KSC
 1   plausibly suggest” that the County itself violated his constitutional rights. See Hernandez
 2   v. Cnty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (applying Iqbal’s pleading standards
 3   to Monell claims); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (42 U.S.C. § 1983
 4   provides for relief only against those who, through their personal involvement as evidenced
 5   by affirmative acts, participation in another’s affirmative acts, or failure to perform legally
 6   required duties, cause the deprivation of plaintiff’s constitutionally protected rights).
 7   II.   Medical Care Claims
 8         Plaintiff contends that unidentified members of the Jail and its “Medical Group”
 9   failed to “properly treat Plaintiff’s ongoing medical condition due to lack of proper and
10   untreated medical care.” (ECF No. 1 at 3.)
11         Prison officials are liable only if they are deliberately indifferent to the prisoner’s
12   serious medical needs. Estelle v. Gamble, 429 U.S. 97, 105-06 (1976); see also Clouthier
13   v. Cnty. of Contra Costa, 591 F.3d 1232, 1241-44 (9th Cir. 2010) (applying Estelle’s Eighth
14   Amendment deliberate indifference standard to inadequate medical care claims alleged to
15   violate a pretrial detainees’ due process rights).
16         Here, Plaintiff does not identify a specific medical condition. He claims he suffers
17   from “unremitting hiccups, nausea causing vomiting, [and] difficulty keeping food down,”
18   along with “labored breathing,” (ECF No. 1 at 4), but he fails to include any further “factual
19   matter” sufficient to show or describe how or to what extent his medical needs were
20   objectively serious. See McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1991) (defining
21   a “serious medical need” as one which the “failure to treat ... could result in further
22   significant injury or the ‘unnecessary and wanton infliction of pain.’”), overruled on other
23   grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc) (citing
24   Estelle, 429 U.S. at 104); Iqbal, 556 U.S. at 678 (“[A] complaint must contain sufficient
25   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”)
26   (quoting Twombly, 550 U.S. at 570). The “existence of an injury that a reasonable doctor
27   or patient would find important and worthy of comment or treatment; the presence of a
28   medical condition that significantly affects an individual’s daily activities; or the existence

                                                    6
                                                                                 3:18-cv-01872-JLS KSC
 1   of chronic and substantial pain are examples of indications that a prisoner has a ‘serious’
 2   need for medical treatment.” McGuckin, 974 F.3d at 1059-60.
 3         Moreover, even if the Court assumes Plaintiff’s symptoms were “objectively
 4   serious” medical conditions, nothing in his Complaint supports a “reasonable inference that
 5   [any individual] defendant” acted with deliberate indifference to his plight. See Iqbal, 556
 6   U.S. at 678. “In order to show deliberate indifference, an inmate must allege sufficient
 7   facts to indicate that prison officials acted with a culpable state of mind.” Wilson v. Seiter,
 8   501 U.S. 294, 302 (1991). The indifference to medical needs also must be substantial;
 9   inadequate treatment due to malpractice, or even gross negligence, does not amount to a
10   constitutional violation. Estelle, 429 U.S. at 106; Toguchi v. Chung, 391 F.3d 1051, 1060
11   (9th Cir. 2004) (“Deliberate indifference is a high legal standard.”) (citing Hallett v.
12   Morgan, 296 F.3d 732, 1204 (9th Cir. 2002); Wood v. Housewright, 900 F.2d 1332, 1334
13   (9th Cir. 1990)). A difference of opinion between a pretrial detainee and the doctors or
14   other trained medical personnel at the Jail as to the appropriate course or type of medical
15   attention he requires does not amount to deliberate indifference, see Snow v. McDaniel,
16   681 F.3d 978, 987 (9th Cir. 2012) (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.
17   1989)), and any delay in providing an appropriate course of treatment does not by itself
18   show deliberate indifference, unless the delay is alleged have caused harm. See McGuckin,
19   974 F.2d at 1060; Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th
20   Cir. 1985); Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir. 1989) (“[D]elay in providing
21   a prisoner with dental treatment, standing alone, does not constitute an Eighth Amendment
22   violation.”).
23         Thus, the Court finds that Plaintiff’s Complaint, as currently pleaded, does not
24   include facts to show that any individual San Diego Jail or George Bailey Detention
25   Facility official actually knew of, yet disregarded any serious medical need. See Gibson v.
26   Cnty. of Washoe, Nev., 290 F.3d 1175, 1193 (9th Cir. 2002) (“[D]eliberate indifference
27   requires the defendant to be subjectively aware that serious harm is likely to result from a
28   failure to provide medical care.”). Nor does it allege that any decision to refuse or delay a

                                                    7
                                                                                 3:18-cv-01872-JLS KSC
 1   particular course of medical treatment caused him actual harm. See McGuckin, 974 F.2d
 2   at 1060. Without more, Plaintiff’s Complaint currently amounts only to “unadorned, the
 3   defendant[s]-unlawfully-harmed-me accusation[s],” which “stop[] short of the line
 4   between possibility and plausibility of ‘entitlement to relief’” as to any constitutionally
 5   inadequate medical care claim. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555,
 6   557).
 7   III.    Leave to Amend
 8           A pro se litigant must be given leave to amend his or her complaint to state a claim
 9   unless it is absolutely clear the deficiencies of the complaint cannot be cured by
10   amendment. See Lopez, 203 F.3d at 1130 (noting leave to amend should be granted when
11   a complaint is dismissed under 28 U.S.C. § 1915(e) “if it appears at all possible that the
12   plaintiff can correct the defect”). Therefore, while the Court finds Plaintiff’s Complaint
13   fails to state any claim upon which relief can be granted, it will provide him a chance to fix
14   the pleading deficiencies discussed in this Order. See Akhtar v. Mesa, 698 F.3d 1202, 1212
15   (9th Cir. 2012) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)).
16                                     Conclusion and Order
17           Good cause appearing, the Court:
18           1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
19   (ECF No. 2).
20           2.    DIRECTS the Watch Commander of GBDF, or his designee, to collect from
21   Plaintiff’s trust account the $350 filing fee owed in this case by garnishing monthly
22   payments from his account in an amount equal to twenty percent (20%) of the preceding
23   month’s income and forwarding those payments to the Clerk of the Court each time the
24   amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS
25   SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO
26   THIS ACTION.
27           3.    DIRECTS the Clerk of the Court to serve a copy of this Order on the Watch
28   Commander, George Bailey Detention Facility, 446 Alta Road, Ste. 5300, San Diego,

                                                   8
                                                                                3:18-cv-01872-JLS KSC
 1   California, 92158.
 2         4.     DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
 3   § 1983 relief can granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).
 4         5.     GRANTS Plaintiff thirty (30) days leave in which to file an Amended
 5   Complaint which cures all the deficiencies of pleading described in this Order. Plaintiff is
 6   cautioned, however, that should he choose to file an Amended Complaint, it must be
 7   complete by itself, comply with Federal Rule of Civil Procedure 8(a), and that any claim
 8   not re-alleged will be considered waived. See S.D. CAL. CIVLR 15.1; Hal Roach Studios,
 9   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
10   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
11   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
12   amended pleading may be “considered waived if not repled.”).
13         If Plaintiff fails to follow these instructions and/or files an Amended Complaint that
14   still fails to state a claim, his case may be dismissed without further leave to amend. See
15   Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage
16   of the opportunity to fix his complaint, a district court may convert the dismissal of the
17   complaint into dismissal of the entire action.”).
18         IT IS SO ORDERED.
19   Dated: October 3, 2018
20
21
22
23
24
25
26
27
28

                                                   9
                                                                               3:18-cv-01872-JLS KSC
